DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 19-43 are presented for examination.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 25 & 28 recite “an amplifier unit that amplifies”. The limitation “amplifier unit” invokes 35 U.S.C 112(f). A review of the specification reveals that the corresponding structure is a MOS transistor and a current source as described in para. [0030]. Therefore, the limitation is being interpreted as requiring a MOS transistor and a current source.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 19, 23-25, 29-34, 37-38, 40-43 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zou et al. (US 2017/0065240 A1; pub. Mar. 9, 2017).
Regarding claim 19, Zou et al. disclose: A radiation imaging apparatus that obtains a radiation image by an energy subtraction method of obtaining a new image by processing a plurality of images obtained by capturing an object a plurality of times while changing energy of radiation to irradiate the object, the apparatus (para. [0032]) comprising: a pixel array that includes a plurality of pixels (abstract), wherein each of the plurality of pixels includes a conversion element configured to convert radiation into an electrical signal and having a charge accumulation portion configured to accumulate charges generated in accordance with the radiation, a charge-voltage convertor configured to convert the charges into a voltage, and a reset portion configured to reset the charge-voltage convertor (para. [0038] teaches a photodiode, storage capacitors and a transistor) each of the plurality of pixels is configured to perform an operation of outputting a first signal corresponding to an electrical signal generated by the conversion element in a first period (para. [0037] teaches a low energy period), and an operation of outputting a second signal corresponding to an electrical signal generated by the conversion element in the first period and a second period different from the first period (para. [0037] teaches a high energy period), radiation having first energy is emitted in the first period, and radiation having second energy different from the first energy is emitted in the second period (para. [0037] teaches a low & high energy periods), and in each of the plurality of pixels, the first period starts after the charge-voltage convertor is reset, the charge-voltage convertor is not reset during a period that includes the first period and the second period, and the (para. [0038] teaches resetting the transistor after reading out the low and high energy).
Regarding claim 23, Zou et al. disclose: each of the plurality of pixels further includes a generation circuit including an amplification circuit configured to amplify the electric signal generated in the conversion element and configured to generate the first signal and the second signal (para. [0044]), a first holding portion (fig.7 item C1) configured to hold the first signal, and a second holding portion (fig.7 item C2) configured to hold the second signal, and each of the plurality of pixels outputs the first signal via the first holding portion and the second signal via the second holding portion.
Regarding claim 24, Zou et al. disclose: each of the plurality of pixels further includes a generation circuit including an amplification circuit configured to amplify the electric signal generated in the conversion element and configured to generate the first signal and the second signal (para. [0044]), a plurality of holding portions (fig.7 items C1 & C2), and each of the plurality of pixels outputs the first signal and the second signal via one of the plurality of holding portions.
Regarding claim 25, Zou et al. disclose: each of the plurality of pixels includes a first signal holding portion (fig.7 item C1), that holds a signal corresponding to an electrical signal generated by the conversion element and a second signal holding portion (fig.7 item C2), that holds a signal corresponding to a noise level, and the radiation imaging apparatus further comprises a readout circuit that reads out (para. [0037]), from each of the plurality of pixels, a pair of the signal held by the first signal holding portion and the signal held by the second signal holding portion, and an amplifier unit (para. [0044]), that amplifies a difference between the pair of signals read out by the readout circuit.
Regarding claim 29, Zou et al. disclose: a signal processor that generates a radiation image by the energy subtraction method based on the first signal and the second signal (para. [0044]).
Regarding claim 30, Zou et al. disclose: the first signal and the second signals are generated without destructing charges accumulated in the charge- voltage convertor (para. [0037])
Regarding claim 31, Zou et al. disclose: each of the plurality of pixels repeatedly performs the operation of outputting the first signal in the first period, and the operation of outputting the second signal in the first period and the second period (para. [0031] – [0032]).
Regarding claim 32, Zou et al. disclose: a radiation imaging apparatus defined in claim 19; and a control apparatus (fig.1 item 160) that controls a radiation source and the radiation imaging apparatus.
Regarding claim 33, Zou et al. disclose: A radiation imaging apparatus that obtains a radiation image by an energy subtraction method of obtaining a new image by processing a plurality of images obtained by capturing an object a plurality of times while changing energy of radiation to irradiate the object, the apparatus comprising: a pixel array that includes a plurality of pixels, wherein each of the plurality of pixels includes a conversion element configured to convert radiation into an electrical signal and a reset portion configured to reset the conversion element, each of the plurality of pixels is configured to perform an operation of outputting a first signal corresponding to an electrical signal generated by the conversion element in a first period, and an operation of outputting a second signal corresponding to an electrical signal generated by the conversion element in the first period and a second period different from the first period, radiation having first energy is emitted in the first period, and radiation having second energy different from the first energy is emitted in the second period, and in each of the plurality of pixels, the first period starts after the conversion element is reset, the conversion element is not reset during a period that includes the first period and the second period, and the conversion element is reset after the second period (the claim contains the same substantive limitations as claim 19, the claim is therefore rejected on the same basis).
Regarding claim 34, Zou et al. disclose: the first signal and the second signals are generated without destructing charges accumulated in the charge- voltage convertor (para. [0037]).
Regarding claim 37, Zou et al. disclose: a radiation imaging apparatus that obtains a radiation image by an energy subtraction method of obtaining a new image by processing a plurality of images obtained by capturing an object a plurality of times while changing energy of radiation to irradiate the object, the apparatus comprising: a pixel array that includes a plurality of pixels, wherein each of the (this part is rejected on the same basis as claim 1) in each of the plurality of pixels, a voltage applied to a control electrode of the transistor does not change during a period that includes the first period and the second period (para. [0039] teaches the voltage across C1 & C2 at the same level).
Regarding claim 38, Zou et al. disclose: the first signal and the second signals are generated without destructing charges accumulated in the charge- voltage convertor (para. [0037]).
Regarding claim 40, Zou et al. disclose: a control apparatus (fig.1 item 160) that controls a radiation source and the radiation imaging apparatus.
Regarding claim 41, Zou et al. disclose: a controller that controls a radiation source to send a command to emit the radiation having the first energy in the first period and emit the radiation having the second energy in the second period (para. [0037]).
Regarding claim 42, Zou et al. disclose: a controller that controls the pixel array such that a period during which radiation emitted from a radiation source has the first energy becomes the first period, and a period during which radiation emitted from the radiation source has the second energy becomes the second period (para. [0037])
Regarding claim 43, Zou et al. disclose: a radiation imaging method of obtaining a radiation image by an energy subtraction method using a radiation imaging apparatus, the energy subtraction method being a method of obtaining a new image by processing a plurality of images obtained by capturing an object a plurality of times while changing energy of radiation to irradiate the object, the radiation imaging apparatus including a pixel array that includes a plurality of pixels, and each of the plurality of pixels including a conversion element configured to convert radiation into an electrical signal and having a charge accumulation portion configured to accumulate charges generated in accordance with the radiation, a charge-voltage convertor configured to convert the charges into a voltage, and a reset portion configured to reset the charge-voltage convertor, the method comprising: causing each of the plurality of pixels to perform an operation of outputting a first signal corresponding to an electrical signal generated by the conversion element in a first period, and an operation of outputting a second signal corresponding to an electrical signal generated by the conversion element in the first period and a second period different from the first period, and obtaining a radiation image based on a signal corresponding to the first signal and a signal corresponding to the second signal, wherein radiation having first energy is emitted in the first period, and radiation having second energy different from the first energy is emitted in the second period, and in the causing and the obtaining, in each of the plurality of pixels, the first period starts after the charge-voltage convertor is reset, the charge-voltage convertor is not reset during a period that includes the first period and the second period, and the charge- voltage convertor is reset after the second period (the claim is rejected on the same basis as claim 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (US 2017/0065240 A1; pub. Mar. 9, 2017) in view of Lee et al. (US 2016/0116612 A1; pub. Apr. 28, 2016).
Regarding claim 20, Zou et al. are silent about: each of the plurality of pixels includes at least one transistor having a first main electrode which is connected to the charge accumulation portion, a second main electrode to which a potential for resetting the charge-voltage convertor is applied, and a control electrode, and the at least one transistor electrically connects the first main electrode and the second main electrode by receiving an ON voltage at the control electrode, and in the mode, a voltage 
In a similar field of endeavor, Lee et al. disclose: each of the plurality of pixels (fig.6 item PX) includes at least one transistor (fig.5 item TR) having a first main electrode (fig.5 item Cst is connected to transistor TR through the main electrode (drain)) which is connected to the charge accumulation portion, a second main electrode (fig.5 item Cst is connected to transistor TR through the main electrode (source)) to which a potential for resetting the charge-voltage convertor is applied, and a control electrode (fig.5 item G, gate electrode), and the at least one transistor electrically connects the first main electrode and the second main electrode by receiving an ON voltage at the control electrode, and in the mode, a voltage applied to the control electrode of the at least one transistor does not change during the period that includes the first period and the second period (para. [0088], [0095], [0103]) motivated by the benefits for an apparatus that reduces dark current (Lee et al. para. [0029]).
In light of the benefits for an apparatus that reduces dark current as taught by Lee et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the configuration of Lee et al. in the apparatus of Zou et al. 
Regarding claim 21, Zou et al. disclose: the reset portion includes the transistor (para. [0037]).

Claims 22, 26-28, 35-36, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (US 2017/0065240 A1; pub. Mar. 9, 2017) in view of Jacobs et al. (US 2016/036374 A1; pub. Dec. 15, 2016).
Regarding claim 22, Zou et al. are silent about: each of the plurality of pixels further includes a holding portion that holds a signal corresponding to an electrical signal generated by the conversion element, and each of the plurality of pixels outputs the first signal and the second signal via the holding portion.
In a similar field of endeavor, Jacobs et al. disclose: each of the plurality of pixels further includes a holding portion that holds a signal corresponding to an electrical signal generated by the (para. [0038] L13-28) motivated by the benefits for increasing the dynamic range and/or temporal resolution of the detector (Jacobs et al. para. [0019]).
In light of the benefits for increasing the dynamic range and/or temporal resolution of the detector as taught by Jacobs et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the holding portion of Jacobs et al. in the apparatus of Zou et al.
Regarding claim 26, Zou et al. are silent about: each of the plurality of pixels further performs, in a third period different from the first period and the second period, an operation of outputting third signals corresponding to electrical signals generated by the conversion element in the first period and the second period, radiation having third energy is emitted in the third period, and in each of the plurality of pixels, the reset portion does not rest the conversion element in a period that includes the first period, the second period, and the third period.
In a similar field of endeavor, Jacobs et al. disclose: each of the plurality of pixels further performs, in a third period different from the first period and the second period, an operation of outputting third signals corresponding to electrical signals generated by the conversion element in the first period and the second period, radiation having third energy is emitted in the third period, and in each of the plurality of pixels, the reset portion does not rest the conversion element in a period that includes the first period, the second period, and the third period (para. [0042] L26-30) motivated by the benefits for increasing the dynamic range and/or temporal resolution of the detector (Jacobs et al. para. [0019]).
In light of the benefits for increasing the dynamic range and/or temporal resolution of the detector as taught by Jacobs et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the holding portion of Jacobs et al. in the apparatus of Zou et al.
Regarding claim 27, Zou et al. are silent about: each of the plurality of pixels includes a plurality of holding portions that hold signals corresponding to electrical signals generated by the 
In a similar field of endeavor, Jacobs et al. disclose: each of the plurality of pixels includes a plurality of holding portions that hold signals corresponding to electrical signals generated by the conversion element, and each of the plurality of pixels outputs the first signal, the second signal, and the third signal via one of the plurality of holding portions (para. [0042] L19-30) motivated by the benefits for increasing the dynamic range and/or temporal resolution of the detector (Jacobs et al. para. [0019]).
In light of the benefits for increasing the dynamic range and/or temporal resolution of the detector as taught by Jacobs et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the holding portion of Jacobs et al. in the apparatus of Zou et al.
Regarding claim 28, Zou et al. disclose: each of the plurality of pixels includes a plurality of first signal holding portions (fig.7 item C1) that hold signals corresponding to electrical signals generated by the conversion element and a second signal holding portion (fig.7 item C2) that holds a signal corresponding to an electrical signal generated by the conversion element, and the radiation imaging apparatus further comprises a readout circuit (para. [0037]) that reads out, from each of the plurality of pixels, a pair of a signal which is held by the first signal holding portion selected out of the plurality of first signal holding portions and a signal which is held by the second signal holding portion, and an amplifier unit that amplifies a difference between the pair of signals read out by the readout circuit (para. [0044]).
Regarding claim 35, Zou et al. are silent about: each of the plurality of pixels repeatedly performs the operation of outputting the first signal in the first period, and the operation of outputting the second signal in the first period and the second period.
In a similar field of endeavor, Jacobs et al. disclose: each of the plurality of pixels repeatedly performs the operation of outputting the first signal in the first period, and the operation of outputting the (para. [0042] L16-39) motivated by the benefits for increasing the dynamic range and/or temporal resolution of the detector (Jacobs et al. para. [0019]).
In light of the benefits for increasing the dynamic range and/or temporal resolution of the detector as taught by Jacobs et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the holding portion of Jacobs et al. in the apparatus of Zou et al.
Regarding claim 36, Zou et al. disclose: a radiation imaging apparatus defined in claim 33; and a control apparatus (fig.1 item 106) that controls a radiation source and the radiation imaging apparatus.
Regarding claim 39, Zou et al. are silent about: each of the plurality of pixels repeatedly performs the operation of outputting the first signal in the first period, and the operation of outputting the second signal in the first period and the second period.
In a similar field of endeavor, Jacobs et al. disclose: each of the plurality of pixels repeatedly performs the operation of outputting the first signal in the first period, and the operation of outputting the second signal in the first period and the second period (para. [0042] L16-39) motivated by the benefits for increasing the dynamic range and/or temporal resolution of the detector (Jacobs et al. para. [0019]).
In light of the benefits for increasing the dynamic range and/or temporal resolution of the detector as taught by Jacobs et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the holding portion of Jacobs et al. in the apparatus of Zou et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884